Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Tekmira Pharmaceuticals Corporation We consent to the incorporation by reference in the registration statement on Form S-3 (No.333-200625) and registration statement on Form S-8 (No. 333-186185) of Tekmira Pharmaceuticals Corporation of our reports dated March12, 2015, with respect to the consolidated balance sheets of Tekmira Pharmaceuticals Corporation as of December31, 2014 and 2013, and the related consolidated statements of operations and comprehensive income (loss), stockholders’ equity and cash flows for each of the years in the three-year period ended December31, 2014, and the effectiveness of internal control over financial reporting as of December31, 2014, which reports appear in the December31, 2014 annual report on Form 10-K of Tekmira Pharmaceuticals Corporation. /s/ KPMG LLP Chartered Accountants Vancouver, Canada March 12, 2015
